DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims priority to U.S. Provisional Patent App. No. 
62/362,101, filed on July 14, 2016.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on May 12, 2021 in which Claims 1, 10 and 12 have been amended.  Claims 1-20 are pending in the instant application, which will be examined on the merits herein.

The following is a new ground or modified rejection necessitated by Applicants' amendment, filed on May 12, 2021, wherein the limitations in pending independent Claim 1 as amended now have been changed; Claims 2-20 depend from Claim 1.  The limitations in the amended claims have been changed and the breadth of the claims has been changed.  Therefore, rejections from the previous Office Action, dated January 12, 2021, have been modified and are listed below.

Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Applicant’s amendment with respect to amended claims herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for “sulfur dioxide and/or one or more acids being not introduced prior to step (d).” which read literally on no sulfur dioxide being introduced before step (d). Most importantly, the original specification merely discloses mechanical treatment in step (c) further comprising treatment of the cellulose-rich solids with one or more acids, such as sulfur dioxide at lines 1-2 of paragraph no. [0042]. No support was found in the original specification that recites sulfur dioxide and/or one or more acids not being introduced prior to step (d).as recited in instant Claim 10. 
Consequently, there is nothing within the instant specification which would lead the artisan in the field to believe that Applicant was in possession of the invention as it is now claimed. See Vas-Cath Inc. v. Mahurkar, 19 USPQ 2d 1111, CAFC 1991, see also In re Winkhaus, 188 USPQ 129, CCPA 1975.

Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following ground of rejection of record in the previous Office Action is maintained.

		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US Publication No. 2015/0184345 A1) in view of Retsina (US Publication No. 2016/0168343 A1.
 Applicants claim process for producing a nanocellulose material, said process comprising:(a) providing a lignocellulosic biomass feedstock; (b)  chemically fractionating said feedstock in the presence of a solvent for lignin and water, but no acid catalyst, to generate cellulose-rich solids and a liquid containing hemicellulose and lignin, wherein said solvent for lignin is selected from the group consisting of oxygenated organic compounds, aliphatic alcohols, aromatic alcohols, ketones, aldehydes, ethers, non-oxygenated alkanes, non-oxygenated olefins, non- oxygenated aromatic hydrocarbons, ionic liquids, and combinations thereof, and wherein said solvent for lignin is not an acid catalyst; (c) following step (b),separating said cellulose-rich solids from said liquid, thereby generating separated cellulose-rich solids, (d) following step (c), mechanically treating said separated cellulose-rich solids to form a nanocellulose material comprising cellulose nanofibrils and/or cellulose nanocrystals, and (e) recovering said nanocellulose material.  Step (b) of Claim 1 is being viewed as a physical fractionation since insufficient details is provided for chemical fractionation.

(b) fractionating the feedstock in the presence of sulfur dioxide to generate cellulose-rich solids and a liquid containing hemicellulose and lignin; (c) mechanically treating the cellulose-rich solids to form cellulose fibrils and/or cellulose crystals, thereby generating a nanocellulose material having a crystallinity of at least 60%; and (d) recovering the nanocellulose material (see paragraph nos. [0010] – [0013] on page 1).  See paragraph no. [0076] of the Nelson ‘345 publication wherein the process comprises hydrolyzing amorphous cellulose into glucose in step (b), which suggests the presence of water to carry out the hydrolyzation procedure, which embraces step (b) recited in instant Claim 1 of fractionating the feedstock in the presence of a solution consisting of a solvent for lignin and water.  See paragraph no. [0224] of the Nelson ‘345 publication which disclose a first step that involve fractionating three lignocellulosic material components (cellulose, hemicellulose, and lignin) followed with hemicelluloses being dissolved and cellulose being separated, which embraces step (c) recited in instant Claim 1 of separating the cellulose-rich solids from a liquid to generate the separated cellulose-rich solids.  The Nelson ’345 publication discloses that during step (c), the cellulose rich solids are treated with total mechanical energy of less than about 1000 kilowatt-hours per ton of the cellulose-rich solids (see paragraph no. [0015]), which embraces the cellulose-rich solids treatment with a total mechanical energy of less than about 5000 kilowatt-hours per ton of said cellulose-rich solids as recited in instant Claim 15.  The crystallinity of at least 60% mentioned above by the Nelson ‘345 publication embraces the at least 60% crystallinity of the nanocellulose material recited in instant Claim 16.  The Nelson ‘345 publication discloses that step (c) may further comprise treatment of the cellulose-rich solids with one or more enzymes or with one or more compounds that may be selected from the group consisting of sulfur dioxide, sulfurous acid, lignosulfonic acid, acetic acid, formic acid, and combinations thereof (see paragraph [0016]), which embraces the subject matter recited in instant Claims 10-12.  See paragraph no. [0018] of the Nelson ‘345 publication wherein the process thereof may further comprise bleaching the cellulose-rich solids prior to step (c) and/or as part of step (c), or additionally, the process may 
	The instantly claimed process for producing a nanocellulose material differs from the process disclosed in the Nelson ‘345 publication by claiming fractionation of feedstock in the presence of a solvent, wherein said solvent for lignin is selected from the group consisting of oxygenated organic compounds, aliphatic alcohols, aromatic alcohols, ketones, aldehydes, ethers, non-oxygenated alkanes, non-oxygenated olefins, non- oxygenated aromatic hydrocarbons, ionic liquids, and combinations thereof, and wherein said solvent for lignin is not an acid catalyst.
	However, the Retsina ‘343 publication discloses obtaining nanocellulose from fractionating biomass in the presence of a solvent for lignin and water (see abstract), which shows such fractionation with a solvent is known in the art. See paragraph no. [0167] of the Retsina ‘343 publication wherein the process of fractionating lignocellulosic material comprises vapor-phase cooking of lignocellulosic material with aliphatic alcohol, water, and sulfur dioxide (see lines 10-13 of paragraph no. [0167]), which embraces the aliphatic alcohols, oxygenated organic compound, and water recited in instant Claims 1-3 and embraces the sulfur dioxide recited in instant Claim 10.  Also see paragraph no. [0160] of the Retsina ‘343 publication wherein solvents for 
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Nelson ‘345 publication with the teaching of the Retsina ‘343 publication to reject the instant claims since both references disclose production of nanocellulose material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out a process for producing a nanocellulose material in the Nelson ‘345 publication using a solvent in view of the recognition in the art, as suggested by the Retsina ‘343 publication, since such a procedure is effective in generating cellulose-rich solids.
Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive. Applicants argue against the rejection on the ground that the Retsina ‘343 publication does not meet the limitations of step (b) of Claim 1 which is amended to recite “(b) chemically fractionating said feedstock in the presence of a solution consisting of a solvent for lignin and water, to generate a solid phase of cellulose-rich solids and a liquid containing hemicellulose and lignin, wherein said solvent for lignin is selected from the group consisting of oxygenated organic compounds, aliphatic alcohols, aromatic alcohols, ketones, aldehydes, ethers, non-oxygenated alkanes, non-oxygenated olefins, non-oxygenated aromatic hydrocarbons, ionic liquids, and combinations thereof, and wherein said solvent for lignin is not an acid catalyst”.  Even-though step (b) recite that the solvent for lignin is not an acid catalyst, the recitation of carrying out chemically fractionation does suggest that an acid, such acetic acid, is present during chemical fractionation.  See paragraph no. 107 of the instant specification wherein the text describes that acids such as acetic acid may be .  
Accordingly, the rejection of Claims 1-5 and 8-20 under 35 U.S.C. 103 as being unpatentable over Nelson et al (US Publication No. 2015/0184345 A1) in view of Retsina (US Publication No. 2016/0168343 A1) is maintained for the reasons of record.

The following ground of rejection of record in the previous Office Action is maintained.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (US Publication No. 2015/0184345 A1) in view of Retsina (US Publication No. 2016/0168343 A1) as applied to Claims 1-5 and 8-20 above, and further in view of Retsina et al (US Publication No. 2015/0259709 A1).
Applicants claim a process of claim 1, wherein said solvent for lignin is a non-oxygenated alkane, non-oxygenated olefin, non-oxygenated aromatic hydrocarbon, or a combination thereof, or an ionic liquid.
The information disclosed in the Nelson et al ‘345 publication in view of the Retsina ‘343 publication in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed process for producing a nanocellulose material differs from the information disclosed in the Nelson et al ‘345 publication and Retsina ‘343 publication by claiming the use of specific solvents.
	However, the Retsina et al ‘709 publication discloses embodiments of the invention thereof wherein the solvent for lignin consist of an aliphatic or aromatic hydrocarbon (see page 4, paragraph no. [0096]), which embraces alkane, olefin and aromatic hydrocarbon recited in instant Claim 6.  The Retsina et al ‘709 publication also disclose embodiments of the invention thereof wherein the solvent for lignin consist of an ionic liquid (see page 4, paragraph no. [0098]), which embraces ionic liquid recited in instant Claim 7.

One of ordinary skill in this art would be motivated to combine the teaching of the Nelson ‘345 publication in view of the Retsina ‘343 publication with the teaching of the Retsina et al ‘709 publication to reject the instant claims since each of the references process steps using solvents for fractionation.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out a process for producing a nanocellulose material in the combination of the Nelson ‘345 publication and Retsina ‘343 publication that involve fractionating with specific solvents in view of the recognition in the art, as suggested by the Retsina et al ‘709 publication, that such solvents would be effective for crystallizing a desired substance.
Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive. See the above arguments that can also be applied to the rejection of the Claims 6 and 7 of the instant application.  Accordingly, the rejection of Claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Nelson et al (US Publication No. 2015/0184345 A1) in view of Retsina (US Publication No. 2016/0168343 A1) as applied to Claims 1-5 and 8-20 above, and further in view of Retsina et al (US Publication No. 2015/0259709 A1) is maintained for the reasons of record.

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623